            Case 1:19-cv-03265-CKK Document 25 Filed 02/14/20 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                       )
    CENTER FOR PUBLIC INTEGRITY,                       )
                                                       )
                                 Plaintiff,            )
                                                       )
    v.                                                 )    Case No. 19-3265 (CKK)
                                                       )
    U.S. DEPARTMENT OF DEFENSE et al.,                 )
                                                       )
                                 Defendant.            )
                                                       )

UNOPPOSED MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF ON BEHALF
  OF AMERICAN OVERSIGHT AND DEMOCRACY FORWARD FOUNDATION IN
 SUPPORT OF PLAINTIFF CENTER FOR PUBLIC INTEGRITY’S CROSS-MOTION
  FOR SUMMARY JUDGMENT AND IN OPPOSTION TO DEFENDANTS’ MOTION
                     FOR SUMMARY JUDGMENT

          Pursuant to Local Civil Rule 7(o), American Oversight and Democracy Forward

Foundation (collectively, the “proposed amici”) respectfully move for leave to file the

accompanying amicus curiae brief in support of Plaintiff Center for Public Integrity’s Cross-

Motion for Summary Judgment and Opposition to the Motion for Summary Judgment filed by

Defendants the U.S. Department of Defense and the Office of Management and Budget (ECF

No. 22), attached hereto as Exhibit 1.1 Specifically, the accompanying proposed amicus curiae

brief addresses the proper scope of two privileges implicated by the records requested in this

case: the presidential communications privilege and the deliberative process privilege, as well as

the practical implications and real-world ramifications of allowing those privileges to be

expanded in the manner attempted by the government here. A proposed order is attached hereto

as Exhibit 2.




1   Counsel for both Plaintiff and Defendants have indicated that they consent to this motion.
           Case 1:19-cv-03265-CKK Document 25 Filed 02/14/20 Page 2 of 7



       This Court has “broad discretion” to allow participation by an amicus, District of

Columbia v. Potomac Elec. Power Co., 826 F. Supp. 2d 227, 237 (D.D.C. 2011), and regularly

allows the submission of briefs by amici who have “a special interest in th[e] litigation as well as

a familiarity and knowledge of the issues raised therein that could aid in the resolution of th[e]

case.” Ellsworth Assocs., Inc. v. United States, 917 F. Supp. 841, 846 (D.D.C. 1996); see also

Potomac Elec. Power, 826 F. Supp. 2d at 237 (granting leave to file amicus brief where amicus

had “relevant expertise and a stated concern for the issues at stake in th[e] case” and where the

Court “f[ound] that it may benefit from their input”). “The filing of an amicus brief should be

permitted if it will assist the judge ‘by presenting ideas, arguments, theories, insights, facts or

data that are not to be found in the parties’ briefs.’” Comm. of the N. Mariana Islands v. United

States, No. CIVA 08-1572 PLF, 2009 WL 596986, at *1 (D.D.C. Mar. 6, 2009) (quoting Voices

for Choices v. Ill. Bell Tel. Co., 339 F.3d 542, 545 (7th Cir. 2003)). Furthermore, “[a]micus

participation is normally appropriate when . . . ‘the amicus has an interest in some other case that

may be affected by the decision in the present case[.]’” Hard Drive Prods., Inc. v. Does 1-1,495,

892 F. Supp. 2d 334, 337 (D.D.C. 2012) (quoting Jin v. Ministry of State Sec., 557 F. Supp. 2d

131, 137 (D.D.C. 2008)).

       Proposed amici have a strong interest in this case because the Court’s disposition will

substantially affect their fundamental goals: promoting transparency in government, educating

the public about government activities, and ensuring the accountability of government officials:

       •    American Oversight is a nonpartisan, non-profit section 501(c)(3) organization
            committed to the promotion of transparency in government, the education of the
            public about government activities, and ensuring the accountability of government
            officials. Through research and FOIA requests, American Oversight uses the
            information it gathers, and its analysis of it, to educate the public about the activities
            and operations of the federal government through reports, published analyses, press
            releases, and other media.




                                                   2
           Case 1:19-cv-03265-CKK Document 25 Filed 02/14/20 Page 3 of 7



       •    Democracy Forward Foundation (“Democracy Forward”) is a nonpartisan non-profit
            corporation organized under section 501(c)(3) of the Internal Revenue Code and
            incorporated under the laws of the District of Columbia. Democracy Forward works
            to promote transparency and accountability in government, in part, by enhancing
            public awareness of unlawful government actions and policies. As part of this work,
            Democracy Forward regularly requests federal agency records through FOIA.

Those goals would be significantly hindered by permitting the government to expand the scope

of the deliberative process privilege and presidential communications privilege beyond their

permissible bounds. The proposed amici regularly litigate FOIA requests that potentially

implicate those privileges, and the Court’s decision regarding the scope of these oft-invoked

privileges could have significant implications for FOIA cases brought by the proposed amici.

Proposed amicus American Oversight also currently has pending litigation regarding its own

FOIA requests relating to OMB’s decision to withhold aid from Ukraine, and, in response to

those requests, OMB has withheld material while relying on many of the same privileges they

have asserted in this case. See Am. Oversight v. OMB et al., No. 19-3213 (D.D.C. filed Oct. 25,

2019). The records at issue in that case overlap to some extent with the records at issue in this

case, but there are additional non-overlapping records involved in both cases.

       The proposed amici believe that the accompanying brief will assist the Court in

addressing the Defendants’ Motion for Summary Judgment by bringing valuable perspective and

context to the complex legal issues and potential consequences at issue in this case. The

proposed amici have unique expertise and perspective that they bring to bear on the questions

presented here. The proposed amici have significant and substantial experience litigating FOIA

issues of the type raised by this case. In the last year alone, American Oversight has briefed

questions regarding the proper scope of the presidential communications privilege on several

occasions, including in situations not dissimilar to the one at issue here, where an agency has

relied on the presidential communications privilege to withhold communications that are wholly



                                                 3
          Case 1:19-cv-03265-CKK Document 25 Filed 02/14/20 Page 4 of 7



internal to an executive agency, or do not directly involve the President or any other senior

presidential advisor. See, e.g., Cross-Mot. for Summ. J., Am. Oversight v. DOD, No. 17-787,

(Dec. 4, 2019), ECF No. 31-1; Cross-Mot. for Summ. J. at 30–36, Am. Oversight v. GSA, No. 18-

2419 (Dec. 4, 2019), ECF No. 23-1; Cross-Mot. for Summ. J. at 31–35, Am. Oversight v. OMB,

No. 18-2424 (June 28, 2019), ECF No. 19-1. And American Oversight and Democracy Forward

have briefed questions regarding the proper scope of the deliberative process privilege—

including when records are sufficiently predecisional to merit protection under the privilege—on

numerous occasions. See, e.g., Cross-Mot. For Summ. J., Democracy Forward Found. v. Ctrs.

for Medicare & Medicaid Servs., No. 18-635 (D.D.C. Jan. 13, 2020), ECF No. 36.

        In addition to the extensive experience that the proposed amici have gained during the

course of litigations brought by their respective organizations, several members of American

Oversight’s and Democracy Forward’s leadership and litigation teams served as executive

branch lawyers prior to joining the organization, and so bring a uniquely valuable perspective to

the various institutional interests implicated by the privileges at issue in this case.

        Given the significant interest by the proposed amici in the development of the law in this

area, we believe that these questions may not receive adequate attention in the parties’ merits

briefs, which also address numerous other legal issues and focus on the specific set of records at

issue in this case. The accompanying brief not only addresses the underlying legal principles at

issue in this case, but also focuses on the likely practical consequences of expanding the

Exemption 5 privileges in the manner attempted by the government here.

        For all these reasons, the proposed amici have a special interest in this litigation and are

uniquely positioned to provide the Court with important and helpful information.




                                                   4
         Case 1:19-cv-03265-CKK Document 25 Filed 02/14/20 Page 5 of 7



                                        CONCLUSION

       For the foregoing reasons, the proposed amici respectfully request that this motion for

leave to file the accompanying amicus brief be granted.




Dated: February 14, 2020                            Respectfully submitted,


                                                    /s/ Austin R. Evers
                                                    Austin R. Evers
                                                    D.C. Bar No. 1006999
                                                    Christine Monahan
                                                    D.C. Bar No. 1035590
                                                    Daniel A. McGrath
                                                    D.C. Bar No. 1531723
                                                    AMERICAN OVERSIGHT
                                                    1030 15th Street NW, B255
                                                    Washington, DC 20005
                                                    (202) 869-5246
                                                    austin.evers@americanoversight.org
                                                    christine.monahan@americanoversight.org
                                                    daniel.mcgrath@americanoversight.org

                                                    Sean A. Lev, D.C. Bar No. 449936
                                                    Nitin Shah, D.C. Bar No. 156035
                                                    DEMOCRACY FORWARD
                                                    FOUNDATION
                                                    1333 H Street NW, 11th Floor
                                                    Washington, DC 20005
                                                    (202) 448-9090
                                                    slev@democracyforward.org
                                                    nshah@democracyforward.org


                                                    Counsel for the Proposed Amici Curiae




                                                5
         Case 1:19-cv-03265-CKK Document 25 Filed 02/14/20 Page 6 of 7



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion and attachments will be served on

this 14th day of February 2020, electronically through the Court’s CM/ECF system on all

registered counsel.



Dated: February 14, 2020                           Respectfully submitted,

                                                   /s/ Austin R. Evers
                                                   Austin R. Evers
                                                   D.C. Bar No. 1006999
                                                   AMERICAN OVERSIGHT
                                                   1030 15th Street NW, B255
                                                   Washington, DC 20005
                                                   (202) 869-5246
                                                   austin.evers@americanoversight.org


                                                   Counsel for the Proposed Amici Curiae




                                               6
          Case 1:19-cv-03265-CKK Document 25 Filed 02/14/20 Page 7 of 7



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                      )
 CENTER FOR PUBLIC INTEGRITY,                         )
                                                      )
                                Plaintiff,            )
                                                      )
 v.                                                   )    Case No. 19-3265 (CKK)
                                                      )
 U.S. DEPARTMENT OF DEFENSE et al.,                   )
                                                      )
                                Defendant.            )
                                                      )


                                      [PROPOSED] ORDER

       It is hereby ORDERED that the motion of American Oversight and Democracy Forward

Foundation for leave to file a brief as amici curiae in support of Plaintiff Center for Public

Integrity’s Opposition to Defendants’ Motion for Summary Judgment, which was filed with this

Court on February 14, 2020, is GRANTED.

       IT IS SO ORDERED.



                                                      _______________________________
                                                      Hon. Colleen Kollar-Kotelly
                                                      United States District Court Judge


Dated: ___________________, 2020
     Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 1 of 33



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


                                        )
CENTER FOR PUBLIC INTEGRITY,            )
                                        )
                       Plaintiff,       )
                                        )
v.                                      )   Case No. 19-3265 (CKK)
                                        )
U.S. DEPARTMENT OF DEFENSE et al.,      )
                                        )
                       Defendant.       )
                                        )



 MEMORANDUM OF AMICI CURIAE AMERICAN OVERSIGHT AND DEMOCRACY
  FORWARD FOUNDATION IN SUPPORT OF PLAINTIFF CENTER FOR PUBLIC
INTEGRITY’S CROSS-MOTION FOR SUMMARY JUDGMENT AND OPPOSTION TO
           DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
       Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 2 of 33



                                DISCLOSURE STATEMENT

       Pursuant to Local Civil Rule 7(o)(5) of this Court and Rules 26.1 and 29(a)(4)(A) of the

Federal Rules of Appellate Procedure, amici curiae state the following:

       American Oversight does not have a parent company, subsidiaries, or affiliates, and no

publicly held corporation owns 10 percent or more of its stock. American Oversight is a non-

profit corporation organized under section 501(c)(3) of the Internal Revenue Code.

       Democracy Forward Foundation does not have a parent company, subsidiaries, or

affiliates, and no publicly held corporation owns 10 percent or more of its stock. Democracy

Forward Foundation is a non-profit corporation organized under section 501(c)(3) of the Internal

Revenue Code.




                                                i
           Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 3 of 33



                                                   TABLE OF CONTENTS

STATEMENT OF INTEREST ....................................................................................................... 1

ARGUMENT .................................................................................................................................. 3

          I. The Presidential Communications Privilege Is Narrow and Reaches Purely Intra-
             or Inter-Agency Records Only in Limited Circumstances. .......................................... 5

          II. Directives, Agency Actions, and the Reasons for Them Are Not Privileged. ............ 10

          III. Information Concerning Government Misconduct Does Not Fall Within the Scope
               of the Deliberative Process Privilege. ......................................................................... 15

          IV. The Presidential Communications Privilege Should Not Reach Communications
              Concerning Government Misconduct, Particularly Where the President
              Participated in or Directed That Misconduct. ............................................................. 21

          V. Atypical Privilege Claims Over Small Numbers of Documents Warrant In Camera
             Review. ....................................................................................................................... 23

CONCLUSION ............................................................................................................................. 25




                                                                     ii
           Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 4 of 33



                                                TABLE OF AUTHORITIES

CASES

Alexander v. FBI,
  186 F.R.D. 154 (D.D.C. 1999).................................................................................................. 17

Brinton v. Dep’t of State,
  636 F.2d 600 (D.C. Cir. 1980) .................................................................................................. 11

*Carter v. U.S. Dep’t of Commerce,
  830 F.2d 388 (D.C. Cir. 1987) ............................................................................................ 23, 24

*Citizens for Responsibility & Ethics in Wash. v. U.S. Dep’t of Homeland Sec.,
  514 F. Supp. 2d 36 (D.D.C. 2007) ...................................................................................... 6, 7, 9

*Citizens for Responsibility & Ethics in Wash. v. U.S. Dep’t of Homeland Sec.,
  592 F. Supp. 2d 111 (D.D.C. 2009) ........................................................................................ 7, 9

Coastal States Gas Corp. v. Dep’t of Energy,
  617 F.2d 854 (D.C. Cir. 1980) .................................................................................................. 11

*Ctr. for Effective Gov’t v. U.S. Dep’t of State,
  7 F. Supp. 3d 16 (D.D.C. 2013) ......................................................................................... passim

Elec. Frontier Found. v. U.S. Dep’t of Justice,
  739 F.3d 1 (D.C. Cir. 2014) ...................................................................................................... 16

Elec. Privacy Info. Ctr. v. Nat’l Sec. Agency,
  87 F. Supp. 3d 223 (D.D.C. 2015) ............................................................................................ 13

Envtl. Prot. Agency v. Mink,
  410 U.S. 73 (1973) ...................................................................................................................... 3

Hunton & Williams LLP v. EPA,
  346 F. Supp. 3d 61 (D.D.C. 2018) ............................................................................................ 11

*In re Sealed Case,
  121 F.3d 729 (D.C. Cir. 1997) ........................................................................................... passim

Judicial Watch of Fla., Inc. v. U.S. Dep’t of Justice,
  102 F. Supp. 2d 6 (D.D.C. 2000) .............................................................................................. 20

*Judicial Watch, Inc. v. U.S. Dep’t of Defense,
  913 F.3d 1106 (D.C. Cir. 2019) ........................................................................................ 8, 9, 12


                                                                     iii
           Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 5 of 33



*Judicial Watch, Inc. v. U.S. Dep’t of Justice,
  365 F.3d 11085 (D.C. Cir. 2004) ....................................................................................... passim

Judicial Watch, Inc. v. U.S. Dep’t of State,
  No. 13-CV-772 (CKK), 2019 WL 4228341 (D.D.C. Sept. 5, 2019) ........................................ 24

Lam Lek Chong v. DEA,
  929 F.2d 729 (D.C. Cir. 1991) .................................................................................................. 23

Loving v. U.S. Dep’t of Def.,
  550 F.3d 32 (D.C. Cir. 2008) .............................................................................................. 11, 12

Maydak v. U.S. Dep’t of Justice,
 218 F.3d 760 (D.C. Cir. 2000) .................................................................................................. 20

Nat’l Archives & Records Admin. v. Favish,
  541 U.S. 157 (2004) .................................................................................................................... 3

Nat’l Sec. Archive v. CIA,
  752 F.3d 460 (D.C. Cir. 2014) .................................................................................................. 16

*Nat’l Whistleblower Ctr. v. U.S. Dep’t of Health & Human Servs.,
  903 F. Supp. 2d 59 (D.D.C. 2012) ...................................................................................... 17, 19

Nixon v. Adm’r of Gen. Servs.,
  433 U.S. 425 (1977) .................................................................................................................. 12

NLRB v. Robbins Tire & Rubber Co.,
  437 U.S. 214 (1978) .................................................................................................................... 3

NLRB v. Sears, Roebuck & Co.,
  421 U.S. 132 (1975) .................................................................................................................. 11

Petroleum Info. Corp. v. U.S. Dep’t of Interior,
  976 F.2d 1429 (D.C. Cir. 1992) ............................................................................................ 3, 11

*Prop. of the People, Inc. v. Office of Mgmt. & Budget,
  330 F. Supp. 3d 373 (D.D.C. 2018) ........................................................................................ 7, 9

*Quiñon v. FBI,
  86 F.3d 1222 (D.C. Cir. 1996) ............................................................................................ 23, 24

Ray v. Turner,
  587 F.2d 1187 (D.C. Cir. 1978) ................................................................................................ 23




                                                                    iv
           Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 6 of 33



Renegotiation Bd. v. Grumman Aircraft,
  421 U.S. 168 (1975) .................................................................................................................. 11

*Tax Reform Research Group v. IRS,
  419 F. Supp. 415 (D.D.C. 1976) ......................................................................................... 17, 19

Tri-State Hosp. Supply Corp. v. United States,
  226 F.R.D. 118 (D.D.C. 2005).................................................................................................. 17

United States v. Nixon,
  418 U.S. 683 (1974) .................................................................................................................... 3



STATUTES
5 U.S.C. § 552 ......................................................................................................................... 20, 23



OTHER AUTHORITIES

December 12, 2019 Production, Ctr. For Public Integrity v. DOD et al., Case No. 19-3265
  (D.D.C.) .................................................................................................................................... 14

December 20, 2019 Production, Ctr. For Public Integrity v. DOD et al., Case No. 19-3265
  (D.D.C.) .................................................................................................................................... 14

Jacques Singer-Emery & Jack Goldsmith, The Role of OMB in Withholding Ukraine Aid,
  Lawfare (Oct. 16, 2019, 4:00 PM), https://bit.ly/2SJRKp9 ...................................................... 19

Jacques Singer-Emery, Margaret Taylor & Jack Goldsmith, More on the Role of OMB in
  Withholding Ukrainian Aid, Lawfare (Oct. 23, 2019, 2:39 PM), https://bit.ly/37tQhbS ......... 19

Kate Brannen (@K8brannen), TWITTER, (Jan. 28, 2020, 9:37 AM), https://bit.ly/2waBciu ........ 25

Kate Brannen, Exclusive: Unredacted Ukraine Documents Reveal Extent of Pentagon’s
  Legal Concerns, Just Security, Jan. 2, 2020, https://bit.ly/2UOiLdT ....................................... 25

S. Conf. Rep. No. 1200, 93d Cong. 2d Sess. (1974)..................................................................... 23

Sam Berger, Trump’s Hold on Ukraine Military Aid Was Illegal, Just Security,
  Nov. 26, 2019, https://bit.ly/2OSwKM3................................................................................... 19

The Trump-Ukraine Impeachment Inquiry Report, H.R. Permanent Select Comm. on
  Intelligence, Dec. 2019, https://bit.ly/2w9OxYn ................................................................ 19, 22


                                                                        v
           Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 7 of 33



U.S. Gov’t Accountability Office, B-331564, Decision Matter of: Office of Management
  and Budget—Withholding of Ukraine Security Assistance, Jan. 16, 2020,
  https://bit.ly/37ldhde ................................................................................................................. 18




                                                                     vi
        Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 8 of 33



                                 STATEMENT OF INTEREST

        Amici curiae are non-profit organizations that support government transparency and

accountability and promote government ethics, including through the use of Freedom of

Information Act (FOIA) requests.1 Each has substantial experience and expertise in the practical

workings of FOIA. Amici also frequently litigate FOIA cases including cases involving the

government’s application of both the deliberative process privilege and the presidential

communications privilege and have developed expertise on these privileges. Amici seek to file

this amicus curiae memorandum to supplement the Court’s understanding of the proper scope of

the presidential communications privilege and deliberative process privilege and the potential

consequences of expanding those privileges in the way the government attempts to do in this

case.

        American Oversight is a nonpartisan, nonprofit section 501(c)(3) organization committed

to the promotion of transparency in government, the education of the public about government

activities, and ensuring the accountability of government officials. Through research and FOIA

requests, American Oversight uses the information it gathers, and its analysis of it, to educate the

public about the activities and operations of the federal government through reports, published

analyses, press releases, and other media. American Oversight frequently requests records from

federal government agencies that potentially implicate the privileges at issue here. American

Oversight also has extensive experience litigating the scope of those privileges. In the last year

alone, American Oversight has briefed questions regarding the proper scope of the presidential




1Amici confirm that no party’s counsel authored this brief in whole or in part; no party or party’s
counsel contributed money that was intended to fund preparing or submitting the brief; and no
person, other than amici, their members, or their counsel, contributed money that was intended to
fund preparing or submitting the brief.


                                                 1
        Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 9 of 33



communications privilege on several occasions, including in situations not dissimilar to the one

at issue here, where an agency has relied on the presidential communications privilege to

withhold communications that are wholly internal to an executive agency, or do not directly

involve the President or any other senior presidential advisor. See, e.g., Cross-Mot. for Summ. J.,

Am. Oversight v. DOD et al., No. 18-787 (Dec. 4, 2019), ECF No. 31-1; Cross-Mot. for Summ.

J. at 30–36, Am. Oversight v. GSA et al., No. 18-2419 (Dec. 4, 2019), ECF No. 23-1; Cross-Mot.

for Summ. J. at 31–35, Am. Oversight v. OMB, No. 18-2424 (June 28, 2019), ECF No. 19-1.2

       Democracy Forward Foundation (“Democracy Forward”) is a nonpartisan non-profit

corporation organized under section 501(c)(3) of the Internal Revenue Code and incorporated

under the laws of the District of Columbia. Democracy Forward works to promote transparency

and accountability in government, in part, by enhancing public awareness of unlawful

government actions and policies. As part of this work, Democracy Forward regularly requests

federal agency records through FOIA, including records that potentially implicate the privileges

at issue in this case. Democracy Forward regularly litigates FOIA requests in which agencies

have asserted the privileges at issue in this case, and Democracy Forward has litigated the proper

scope of privileges under Exemption 5 of FOIA. See, e.g., Cross-Mot. for Summ. J., Democracy

Forward Found. v. Ctrs. for Medicare & Medicaid Servs., 18-cv-635 (Jan. 13, 2020).




2 Amicus American Oversight also currently has pending litigation regarding its own FOIA
requests relating to OMB’s decision to withhold aid from Ukraine, and in response to which
OMB has relied on many of the same exemptions they have applied in this case. See Am.
Oversight v. OMB et al., No. 19-3213 (D.D.C. filed Oct. 25, 2019). The records at issue in that
case overlap to some extent with the records at issue in this case, but there are additional non-
overlapping records involved in both cases.


                                                 2
       Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 10 of 33



                                          ARGUMENT

       The deliberative process privilege, at its core, is intended to protect candid pre-decisional

advice and recommendations to senior decisionmakers in the formulation of agency policy. 3 The

presidential communications privilege is even narrower, limited only to ensuring that presidential

decisionmaking is informed by robust advice and relevant information from senior presidential

aides.4 Agencies may not assert these privileges in support of broad exemption claims that

operate not to protect a decisionmaking process but instead to conceal or obscure government

conduct; withhold directives or guidance issued by senior decisionmakers; hide the real rationale

underlying government decisions; or suppress embarrassing or troubling information.

       It undermines both FOIA and the values of transparency and accountability the statute

embodies if agencies can conceal from citizens basic facts about what the government is up to.

Congress enacted FOIA to give the public access to information about government operations in

order to inform public participation in democratic decisionmaking and ensure that the public can

hold the government accountable for its actions. As the Supreme Court has repeatedly explained,

“[t]he basic purpose of FOIA is to ensure an informed citizenry, vital to the functioning of a

democratic society, needed to check against corruption and to hold the governors accountable to

the governed.” NLRB v. Robbins Tire & Rubber Co., 437 U.S. 214, 242 (1978); see also Nat’l

Archives & Records Admin. v. Favish, 541 U.S. 157, 172 (2004) (emphasizing that the public’s

knowledge of government action is “a structural necessity in a real democracy.”). These



3Petroleum Info. Corp. v. U.S. Dep’t of Interior, 976 F.2d 1429, 1435 (D.C. Cir. 1992) (“The
deliberative process privilege, we underscore, is centrally concerned with protecting the process
by which policy is formulated.”) (citing Envtl. Prot. Agency v. Mink, 410 U.S. 73, 87 (1973)).
4United States v. Nixon, 418 U.S. 683, 708 (1974) (“A President and those who assist him must
be free to explore alternatives in the process of shaping policies and making decisions and to do
so in a way many would be unwilling to express except privately.”).


                                                 3
       Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 11 of 33



promises of transparency and accountability are made real only if courts rigorously evaluate

whether the agency has demonstrated the elements necessary to show that a claimed privilege

actually applies, construe the exemptions narrowly as precedent demands, and compel agencies

to give the public the information it is entitled to under the law.

        This is particularly the case where FOIA requesters seek timely disclosure of records

related to high-profile matters of intense public interest, such as the records at issue in this case.

Because the validity of agency withholding decisions is typically only resolved on summary

judgment after production is complete, improper or overbroad exemption claims can delay

disclosures until the public controversy has passed, depriving the public of the information it

needs to participate in an informed manner and potentially allowing officials to evade

accountability for their conduct. Thus, it is incumbent on the Court to carefully evaluate the

government’s claims of privilege here to ensure that the government has met its burden of

demonstrating that the requisite elements are, in fact, present.

        The cursory support provided by Defendants appears to fall far short. To begin with, the

presidential communications privilege is narrow and typically applies only to communications

directly involving the president, vice president, or senior White House advisors to the president.

Nearly all, if not all, of the redacted communications appear to reach only DoD and, in some

cases, OMB officials, and were not received by any covered White House officials. Binding D.C.

Circuit precedent makes clear that the presidential communications privilege extends to purely

internal or inter-agency communications only in very limited circumstances, and Defendants

have not established that those narrow conditions are met here.

        Both the agency declarations and a review of the redacted records also suggest that the

withheld material may, in some instances, contain information about agency actions; directives




                                                   4
       Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 12 of 33



or guidance by senior decisionmakers to agency officials; and the reasons for those actions,

directives, or guidance. But widely disseminated communications implementing decisions that

have already been made fall outside the scope of both the deliberative process privilege and the

presidential communications privilege.

       Finally, the records at issue in this case appear to relate to troubling governmental

misconduct—that is, an unlawful withholding of funds appropriated by Congress in violation of

the Impoundment Control Act of 1974 in furtherance of an improper scheme to coerce a foreign

ally to investigate the President’s political opponents. As cases in this district have recognized,

the deliberative process privilege does not apply to communications concerning governmental

misconduct or violations of the law. Likewise, the presidential communications privilege—

which is supported by a policy rationale very similar to the one underpinning the deliberative

process privilege—should also not apply to protect such communications, particularly where, as

here, there is evidence that the President was involved in the relevant government misconduct.

       At a minimum, the facts of this case—including the unusual and attenuated nature of the

privileges asserted, the possibility these records involve governmental misconduct, and the

likelihood of waiver given the large amount of information regarding these issues already

publicly disclosed—weigh strongly in favor of in camera review of the redacted materials.

I.     The Presidential Communications Privilege Is Narrow and Reaches Purely Intra- or
       Inter-Agency Records Only in Limited Circumstances.

       The presidential communications privilege is a narrow privilege that protects certain

communications between the president, vice president, and senior presidential advisors regarding

presidential decisionmaking. Its purpose is to “ensure that presidential decisionmaking is of the

highest caliber, informed by honest advice and full knowledge.” In re Sealed Case, 121 F.3d

729, 750 (D.C. Cir. 1997). The D.C. Circuit has repeatedly emphasized that it must be “carefully



                                                  5
       Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 13 of 33



circumscribed” and “construed as narrowly as is consistent with ensuring that the confidentiality

of the President’s decisionmaking process is adequately protected.” Id. at 752. Because of the

“dangers of expanding it too far,” Judicial Watch, Inc. v. U.S. Dep’t of Justice (Judicial Watch

I), 365 F.3d 1108, 1114–15 (D.C. Cir. 2004), the D.C. Circuit has advised that “[t]he presidential

communications privilege should never serve as a means of shielding information regarding

governmental operations that do not call ultimately for direct decisionmaking by the President,”

In re Sealed Case, 121 F.3d at 752.

       Given its focus on protecting direct presidential decisionmaking, as a general matter, the

privilege does not reach purely internal agency communications or interagency communications

for the simple reason they are not communications with the president, vice president, or a

covered senior presidential advisor. The D.C. Circuit has explained that “the privilege should not

extend to staff outside the White House in executive branch agencies.” In re Sealed Case,

121 F.3d at 752. Thus, for example, in a FOIA case involving the Department of Justice’s Office

of the Pardon Attorney, the D.C. Circuit held that the presidential communications privilege does

not extend to internal agency records, even when those records contain information relevant to

presidential decisionmaking, so long as those communications were not themselves “authored or

solicited and received” by a senior presidential advisor. See Judicial Watch I, 365 F.3d at 1116–

17. Following this precedent, courts in this district have denied summary judgment to agencies

claiming the privilege as to “communications that were not actually transmitted to the White

House advisers or their staff,” Citizens for Responsibility & Ethics in Wash. v. U.S. Dep’t of

Homeland Sec. (CREW I), 514 F. Supp. 2d 36, 50 (D.D.C. 2007); see also Citizens for

Responsibility & Ethics in Wash. v. U.S. Dep’t of Homeland Sec. (CREW II), 592 F. Supp. 2d




                                                6
       Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 14 of 33



111, 118 (D.D.C. 2009); Prop. of the People, Inc. v. Office of Mgmt. & Budget, 330 F. Supp. 3d

373, 389 (D.D.C. 2018).

       This limitation on the privilege holds true even where internal or inter-agency

communications contain information with some connection to presidential decisionmaking, but

were not themselves “solicited and received” by a covered White House official. The D.C.

Circuit expressly held that the privilege does not reach internal agency deliberations, including

the gathering of information, even if the purpose of those internal discussions is ultimately to

inform agency advice or recommendations to the president, see Judicial Watch I, 365 F.3d

at 1115, including with respect to internal agency documents that were created “for the sole

purpose of advising the President on a non-delegable duty,” id. at 1117. According to the D.C.

Circuit, an extension of the privilege to purely internal agency records would be “unprecedented

and unwarranted.” Id. This is due in no small part to the fact that the “presidential

communications privilege, as its name and the Circuit’s opinions suggest, extends only to

communications,” not information writ large that may, at some later point, also be included in a

separate communication to the White House. CREW II, 592 F. Supp. 2d at 118 (emphasis

added); see also Prop. of the People, Inc, 330 F. Supp. 3d at 389 (“the presidential

communications privilege does not shield internal agency communications that never reached the

President or immediate White House advisers, even if the documents bear on matters of

Presidential decisionmaking”); CREW I, 514 F. Supp. 2d at 49 (holding that the mere fact that

internal agency communications are “‘intended’ for White House advisers or ‘revealing’

communications with White House advisers” is insufficient to trigger the presidential

communications privilege).




                                                  7
       Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 15 of 33



       To be sure, the D.C. Circuit has recognized that there may be limited circumstances

where an agency can establish that the presidential communications privilege properly applies to

a record without demonstrating that the record itself was communicated to a covered White

House official, provided that the agency demonstrates that the record memorializes prior advice

or recommendations that were communicated to the president or to a senior presidential advisor

for purposes of advising presidential decisionmaking. See, e.g., Judicial Watch, Inc. v. U.S.

Dep’t of Defense (Judicial Watch II), 913 F.3d 1106, 1111–12 (D.C. Cir. 2019) (holding that the

presidential communications privilege applied to five records memoralizing legal advice to the

president and senior White House advisors regarding the raid on Osama bin-Laden’s compound).

Even in those circumstances, however, it is necessary for the agency to show that the record

reflects advice or recommendations actually communicated to a covered White House official,

not just internal agency preparations to gather information or provide recommendations that

might subsequently be used in presidential communications.

       There are substantial questions about whether the presidential communications privilege

can properly apply to the records at issue in this case when these limitations on the privilege are

taken into account. The records for which Defendants have invoked the presidential

communications privilege here appear to be almost exclusively internal agency records or

communications between OMB and DOD, two federal agencies subject to FOIA. Defendants do

not argue that any covered White House official solicited and received these particular

communications themselves. And as discussed above, internal agency and inter-agency

communications that only contain information gathered in connection with potential future

presidential deliberations, but which are not themselves communications with covered senior

presidential advisors, are not covered by the privilege. See Judicial Watch I, 365 F.3d at 1115–




                                                 8
         Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 16 of 33



17; CREW I, 514 F. Supp. 2d at 48–50; CREW II, 592 F. Supp. 2d at 118; Prop. of the People,

Inc., 330 F. Supp. 3d at 389. Defendants also do not aver that these records fall into the narrow

category of internal agency records that reflect the substantive content of prior advice or

recommendations to the president and therefore also might properly be subject to the privilege.

Cf. Judicial Watch II, 913 F.3d at 1111–12. Consequently, Defendants have not met their burden

of establishing that the privilege properly extends to these records.

         Rather than make these required showings, Defendants instead fall back on cursory and

insufficient claims about the records. Defendants’ Vaughn Index variously describes the bulk of

the records at issue as inter- or intra-agency email exchanges that “include[] references to

communications involving the President or his immediate advisors,” 5 or involving “the

President, the Vice President, or his immediate advisors,”6 and sometimes as inter- or intra-

agency email exchanges that “include[] a specific reference to communications involving the

President or his immediate advisors”7 (emphasis added). The other two records are described as

“briefing materials and talking points prepared for [the Secretary of Defense] in anticipation of a

meeting with the President or his immediate advisors.”8 These minimal descriptions plainly fail

to establish either that these particular communications were “solicited and received” by a

covered White House official, or that they contain information that reflects the substantive

content of prior advice and recommendations to such an official.9 OMB provides no basis to


5Decl. of Heather Walsh at Ex.3, ECF No. 22-4 (“Vaughn Index”), Doc. Nos. 12, 13, 20, 33, 44,
56, 63, 64, 78 & 107.
6   Vaughn Index Doc. Nos. 34 & 35.
7   Vaughn Index Doc. Nos. 37, 57, 82, 83, 92, 95 & 99.
8   Vaughn Index Doc. Nos. 108 & 109.
9The bare assertion that an internal or interagency email “references” in some way some
communication with the president, the vice president, or an unspecified immediate advisor to the
president does not suffice to show the privilege properly applies. OMB’s declaration provides no


                                                  9
       Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 17 of 33



conclude that any generic “references” to communications—indeed, even “specific” references

to communications—disclose information regarding the content of advice or recommendations

actually provided to the president. Internal agency records containing bare references that simply

indicate a communication occurred, but do not reflect the content of any advice or

recommendations to the president, are not covered by the privilege.

II.    Directives, Agency Actions, and the Reasons for Them Are Not Privileged.

       The unredacted portions of the records at issue as well as Defendants’ description of the

discussions contained in those records also strongly suggest that much of the redacted material

consists of post-decisional information such as directives from senior officials to agency

employees and discussions about the implementation of such decisions. Of course, directives to

agencies to take an action, actual actions taken by an agency, and the reasons for those decisions

are not shielded from disclosure under the deliberative process privilege and would only be

protected by the presidential communications privilege in the relatively rare circumstances when




support for the conclusion that the withheld material reflects the substantive content of any actual
advice or recommendation to the president or a senior presidential advisor in any way
whatsoever. This paucity of information is only further underscored by the elaboration that only
a small subset of the emails include a “specific” reference to a communication with the president,
the vice president, or presidential advisor, whatever the distinction between a (presumably
general) reference and a specific reference may be in this context. Nor does the generic assertion,
without reference to any particular document, that the redacted portions of these documents
include information purportedly solicited and received by the President or by the Senior Advisor
to the White House Chief of Staff, see Decl. of Heather Walsh, at ¶ 32 ECF No. 22-4 (“Walsh
Decl.”), suffice to meet Defendants’ burden. To begin with, an assistant to the chief of staff,
twice removed from the president, such as Robert Blair, does not qualify as an “immediate”
advisor to the president, and Defendants have offered no evidence that he was acting on behalf of
a qualifying White House official. Even setting that aside, such a generic statement divorced
from any particular document lacks the specificity necessary to meet the agencies’ burden,
particularly given that the declaration is written in terms of “information” rather than actual
communications protected by the privilege. This shortcoming is further underscored by the
failure of the declaration’s promise that these facts are “reflected in the Vaughn Index,” id., to be
borne out by review of the relevant entries on that index.


                                                 10
       Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 18 of 33



the information was confidential and closely held.

       Consistent with its purpose of protecting the agency’s policymaking process, the

deliberative process privilege is limited to materials that are “‘predecisional’ and ‘deliberative.’”

Loving v. U.S. Dep’t of Def., 550 F.3d 32, 38 (D.C. Cir. 2008) (citing In re Sealed Case, 121

F.3d at 737). A record is “predecisional” when “it was ‘prepared in order to assist an agency

decisionmaker in arriving at his decision,’ rather than to support a decision already made,” and

“deliberative” when it “reflects the give-and-take of the consultative process.” Petroleum Info.

Corp., 976 F.2d at 1434 (quoting Renegotiation Bd. v. Grumman Aircraft, 421 U.S. 168, 184

(1975) and Coastal States Gas Corp. v. Dep’t of Energy, 617 F.2d 854, 866 (D.C. Cir. 1980)).

Documents are not “predecisional” and “deliberative” if they “simply state or explain a decision

the government has already made or protect material that is purely factual.” In re Sealed Case,

121 F.3d at 737. Thus, “Exemption 5 does not protect final statements of policy or final actions

of agencies, which have the force of law or which explain actions the agency has already taken;

nor does it protect communications that promulgate or implement an established policy of an

agency.” Brinton v. Dep’t of State, 636 F.2d 600, 605 (D.C. Cir. 1980) (citing NLRB v. Sears,

Roebuck & Co., 421 U.S. 132, 153–54 (1975)). Similarly, “[d]irectives from decisionmakers are

not covered by the deliberative process privilege.” Hunton & Williams LLP v. EPA, 346 F. Supp.

3d 61, 79 (D.D.C. 2018) (citing Coastal States Gas Corp., 617 F.2d at 866); see also Brinton,

636 F.2d at 605 (describing the inapplicability of the privilege to “final opinions,” which “flow

from a superior with policy-making authority to a subordinate who carries out the policy”).

       The presidential communications privilege, for similar reasons, cannot be applied to

presidential directives that are “distributed and implemented widely throughout the Executive

Branch.” Ctr. for Effective Gov’t v. U.S. Dep’t of State, 7 F. Supp. 3d 16, 25 (D.D.C. 2013). The




                                                 11
       Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 19 of 33



presidential communications privilege exists primarily to ensure sufficient space to allow the

president to “obtain frank and informed opinions from his senior advisers.” Judicial Watch II,

913 F.3d at 1110 (citing Nixon v. Adm’r of Gen. Servs., 433 U.S. 425, 448–49 (1977)); In re

Sealed Case, 121 F.3d at 750 (“T]he privilege itself is rooted in the need for confidentiality to

ensure that presidential decisionmaking is of the highest caliber, informed by honest advice and

full knowledge.”). To be sure, courts have found that the presidential communications privilege

may protect certain post-decisional communications by the president that remain confidential

and closely held among senior presidential advisors, where the continued confidentiality of those

directives is necessary to preserve the space for robust presidential deliberations. See Loving, 550

F.3d at 37–38 (“The privilege covers documents reflecting ‘presidential decisionmaking and

deliberations,’ regardless of whether the documents are predecisional or not.”) (citing In re

Sealed Case, 121 F.3d at 744–45). But the presidential communications privilege does not apply

to final decisions by the president that are widely circulated and implemented within the broader

executive branch. See Ctr. for Effective Gov’t, 7 F. Supp. 3d at 25.

       This follows from the fact that the privilege “should be construed as narrowly as is

consistent with ensuring that the confidentiality of the President's decisionmaking process is

adequately protected.” In re Sealed Case, 121 F.3d at 752; see also Judicial Watch I, 365 F.3d at

1112 (emphasizing need for courts “to strike a balance between the twin values of transparency

and accountability of the executive branch [and] protection of the confidentiality of Presidential

decision-making and the President's ability to obtain candid, informed advice”). Thus,

“[c]onfidentiality is the touchstone of the privilege.” Ctr. for Effective Gov’t, 7 F. Supp. 3d at

24–25. And the president’s confidentiality interests are not implicated where information is

widely shared beyond those senior presidential advisors with “close operational proximity” to the




                                                 12
       Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 20 of 33



president. Id.; see also In re Sealed Case, 121 F.3d at 752 (“[T]he privilege should not extend to

staff outside the White House in executive branch agencies.”); see also supra Section I.

       Thus, courts in this district have properly held that widely distributed presidential

directives are not protected by the presidential communications privilege. See Ctr. for Effective

Gov’t, 7 F. Supp. 3d 16 (D.D.C. 2013); Elec. Privacy Info. Ctr. v. Nat’l Sec. Agency, 87 F. Supp.

3d 223, 233 (D.D.C. 2015) (agreeing with Ctr. for Effective Gov’t’s holding that widely

distributed presidential directives are not subject to Exemption 5). In Center for Effective

Government, this court considered for the first time whether the privilege could apply to a

“presidential directive.” 7 F. Supp. 3d at 21; see also id. at 24 n.8. The court ruled that the

directive in question, which was a “final, non-classified, communication [that was] widely

distributed within the Executive Branch and implemented by lower-level staff members,” id. at

30, could not be withheld. As the Court explained, “the purposes of the [presidential

communications] privilege are not furthered by protecting from public disclosure presidential

directives distributed beyond the President's closest advisers for non-advisory purposes.” Id. at

27. The court rejected the government’s “unbounded” position, which seemed to claim that “the

mere fact that a President's direct involvement in a communication, either as an author or

recipient, renders it automatically protected.” Id. at 28. Instead, the Court emphasized the limited

nature of the privilege, explaining that “the privilege’s application to ‘final’ decisions, as in any

other circumstance, is no broader than necessary to ensure that the confidentiality of the

presidential decision-making process, and its concomitant decision-making benefits, are

‘adequately protected.’” Id. at 24 (citing Judicial Watch I, 365 F.3d at 1116).

       In this case, there is good reason to believe the withheld and redacted material includes

non-privileged, post-decisional material. OMB’s declaration describes the discussion contained




                                                  13
       Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 21 of 33



in the responsive records as addressing “how best to execute a series of short-term budgetary

apportionment actions.” Walsh Decl. ¶ 18. An apportionment action, of course, follows a final

agency decision. Records describing how a decision is implemented, or “execute[d],” likewise

cannot be withheld since the deliberative process privilege cannot shield records of actions

actually taken by agencies. Further, Defendants appear to have failed to segregate

nondeliberative factual information in several locations.10

       Likewise, OMB describes the redacted information as “reflecting communications by

either the President, the Vice President, or the President’s immediate advisors regarding

Presidential decision-making about the scope, duration, and purpose of the hold on military

assistance to Ukraine,” Walsh Decl. ¶ 31, although the actual entries in the Vaughn Index only

describe the redacted content as containing “references” to such communications, not as

“reflecting” them. Of course, information provided to federal agencies reflecting decisions about

the scope, duration, or purposes of a hold on spending obligated funds would not be privileged

given that it is post-decisional and was not closely held. Similarly, it is unclear why information

about “the status of an ongoing decision-making process,” id. ¶ 32, so long as it did not disclose

the content of the deliberations, would itself be privileged.

       A review of the unredacted portions of the records reinforces these concerns. The

disclosed portions of the records suggest that they reflect ordinary internal and inter-agency

discussions about how to implement decisions that have already been made, or possibly

directives from senior decisionmakers that agency employees are executing. At best, although



10Plaintiff in this action has posted the records produced by Defendants on the internet. See
December 12, 2019 Production at 096–101, Ctr. For Public Integrity v. DOD et al., Case No. 19-
3265 (D.D.C.), https://bit.ly/2OSFdyM; December 20, 2019 Production at 015–16, Ctr. For
Public Integrity v. DOD et al., Case No. 19-3265 (D.D.C.), https://bit.ly/37shqfs.



                                                 14
       Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 22 of 33



neither the declarations nor the Vaughn Index establish these facts, some of the redacted records

might possibly be examples, like in Center for Effective Government, of employees of executive

branch agencies who are not White House officials and “serve no role in either the Cabinet or

NSC” being informed of a presidential directive so that they could implement the White House’s

already-made and widely-discussed decision. 7 F. Supp. 3d at 25.11 Regardless, these actions,

and the reasons provided for these decisions, are not privileged.

III.   Information Concerning Government Misconduct Does Not Fall Within the Scope
       of the Deliberative Process Privilege.

       It is well-established that the scope of the deliberative process privilege is limited by the

admonition that it cannot shield agency records from disclosure where they concern misconduct

or unlawful action. The privilege exists to encourage honest, candid advice in governmental

decisionmaking processes. But when decisionmakers have engaged in misconduct or unlawful

action, the interests underlying the privilege are not served by preventing disclosure of

documents containing communications relevant to those actions. The privilege is not intended to

ensure candor when government actors are deliberating over how to break the law. It is not a co-

conspirators’ privilege. Where, as here, a FOIA requester can show that there is a substantial

likelihood that agency actions were unlawful and related to misconduct—such as by pointing to a

formal finding by a government oversight body and the testimony of numerous government




11December 12, 2019 Production at 106–08, Ctr. For Public Integrity v. DOD et al., Case No.
19-3265 (D.D.C.), https://assets.documentcloud.org/documents/6575105/CPI-v-DoD-12-Dec-19-
Release.pdf; December 20, 2019 Production at 022–23, Ctr. For Public Integrity v. DOD et al.,
Case No. 19-3265 (D.D.C.), https://assets.documentcloud.org/documents/6590667/CPI-v-DoD-
Dec-20-2019-Release.pdf.


                                                 15
       Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 23 of 33



officials—the deliberative process privilege cannot shield agency communications about those

actions from disclosure.

       Courts have long recognized that the central policy rationale underlying the existence of

the deliberative process privilege is that it serves “to encourage the candid and frank exchange of

ideas in [an] agency’s decisionmaking process” by ensuring such candor necessary for effective

decisionmaking is not chilled by the threat of disclosure. Nat’l Sec. Archive v. CIA, 752 F.3d

460, 462 (D.C. Cir. 2014); see also Elec. Frontier Found. v. U.S. Dep’t of Justice, 739 F.3d 1, 13

(D.C. Cir. 2014). The privilege consequently “disappears altogether when there is any reason to

believe government misconduct occurred,” because “shielding internal government deliberations

in [the] context [of misconduct] does not serve ‘the public’s interest in honest, effective

government.’” In re Sealed Case, 121 F.3d at 738, 746.

       Importantly, this misconduct exception limits the scope of the privilege’s protection, and

defines records concerning potential government misconduct to be entirely outside that scope.

Thus the presence of a reason to believe that deliberations involve official misconduct or

unlawful acts is not simply a factor to be weighed in determining whether a party overcomes the

qualified privilege through a showing of need;12 rather the misconduct exception defines the

scope of the privilege such that deliberations concerning potential misconduct are not privileged

in the first instance. See id. (“[T]he privilege disappears altogether when there is any reason to

believe government misconduct occurred.”); Alexander v. FBI, 186 F.R.D. 154, 164

(D.D.C. 1999) (rejecting government argument that balancing test was required to overcome



12The deliberative process privilege is a qualified privilege, which can be overcome by a
sufficient showing of need for the privileged information. In re Sealed Case, 121 F.3d at 737 n.5,
746. In the FOIA context, some courts have concluded that, because a FOIA requester’s reasons
for seeking the requested information are not relevant under the statute, qualified privileges
cannot be overcome on the basis of a showing of “need” for the information. Id. at 737 n.5.


                                                 16
       Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 24 of 33



deliberative process privilege and holding “that the deliberative process privilege does not apply

if there is a discrete factual basis for the belief that ‘the deliberative information sought may shed

light on government misconduct’” (quoting In re Sealed Case, 121 F.3d at 746)); Tri-State Hosp.

Supply Corp. v. United States, 226 F.R.D. 118, 135 (D.D.C. 2005) (“Under the government

misconduct exception, there is no need to engage in a balancing test because the privilege does

not apply at all.”).

        Consequently, courts in this District have for decades recognized that the government

misconduct exception prevents agencies from withholding information related to government

misconduct under the deliberative process privilege in FOIA cases. In Tax Reform Research

Group v. IRS, for instance, the court held that memoranda related to White House deliberations

over using the IRS in a “selective and discriminatory fashion” against opponents of the Nixon

administration were not “part of the legitimate governmental process intended to be protected by

Exemption 5,” and were thus subject to disclosure. 419 F. Supp. 415, 426 (D.D.C. 1976). The

court reasoned that deliberations need not be protected from disclosure when they were not “part

of any proper governmental process,” and, in an uncanny echo of recent events, concludes that

the communications regarding the use of “a government agency to deliberately harass an

opposition political party” cannot be privileged. Id. Courts considering the misconduct exception

have concluded that it applies when FOIA requesters “provide an adequate basis for believing

that [the requested documents] would shed light upon government misconduct.” Nat’l

Whistleblower Ctr. v. U.S. Dep’t of Health & Human Servs., 903 F. Supp. 2d 59, 67–68 (D.D.C.

2012) (citation omitted) (finding that Office of Special Counsel letter concluding there was a

“substantial likelihood” agency violated a law or regulation and declarations from agency




                                                 17
       Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 25 of 33



employees supported in camera review to determine if withheld records would shed light on

government misconduct).13

       The documents at issue in this case—which Defendants have broadly redacted under an

assertion of the deliberative process privilege—plainly contain information directly related to

unlawful government actions and governmental misconduct of the highest order. The records

contain communications between OMB and DoD concerning the obligation of funds

appropriated by Congress to provide security assistance to Ukraine during a time period when

OMB was improperly acting to prevent those appropriated funds from being released. The

Government Accountability Office (“GAO”) specifically and formally determined that OMB

repeatedly violated the Impoundment Control Act of 1974 (“ICA”) by using footnotes in

apportionment schedules to improperly withhold funds appropriated to DOD to provide security

assistance to Ukraine. See U.S. Gov’t Accountability Office, B-331564, Decision Matter of:

Office of Management and Budget—Withholding of Ukraine Security Assistance, Jan. 16, 2020,

https://bit.ly/37ldhde.14 Furthermore, the alleged misconduct does not stop with these violations



13 Some courts in this district have mistakenly, in the view of the amici, conflated the
government misconduct exception to the deliberative process privilege—which defines
deliberations concerning misconduct as outside the scope of the privilege—with the showing of
need a plaintiff may make in civil litigation to gain access to privileged information and thus
found that the misconduct exception does not apply to FOIA cases because the plaintiff’s need is
not relevant under the statute. See Judicial Watch, Inc. v. U.S. Dep’t of State, 241 F. Supp. 3d
174, 183 (D.D.C.), amended on reconsideration on other grounds, 282 F. Supp. 3d 338 (D.D.C.
2017). The D.C. Circuit in In re Sealed Case, however, clearly distinguished between the
balancing of need that may overcome the qualified deliberative process privilege in civil
litigation, and the fact that “the privilege disappears altogether when there is any reason to
believe government misconduct occurred.” 121 F.3d at 746 (emphases added).
14Legal experts on the power of the executive branch—including a former head of the
Department of Justice’s Office of Legal Counsel and a former senior OMB lawyer—agree that
OMB cannot lawfully use its apportionment power to withhold appropriated funds to achieve
policy aims, and that OMB’s action to prevent obligation of appropriated security assistance to
Ukraine was unlawful. See Jacques Singer-Emery & Jack Goldsmith, The Role of OMB in
Withholding Ukraine Aid, Lawfare (Oct. 16, 2019, 4:00 PM), https://bit.ly/2SJRKp9; Jacques


                                                18
       Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 26 of 33



of the ICA; rather, the evidence indicates that these unlawful acts were part and parcel of a

concerted effort by President Trump to use official acts to pressure Ukraine into investigating his

political rival, former Vice President Biden, and his family. High-ranking officials testified, and

provided documentary evidence, that they understood these unlawful delays in the assistance to

Ukraine were improperly motivated by the president’s desire to pressure Ukraine to announce an

investigation of one of his political opponents.15

       The agencies’ violation of the law identified by GAO, particularly viewed in the context

of the evidence developed by congressional inquiries of a larger campaign to use official actions

by the U.S. government to coerce a foreign government to investigate a political rival of the

President, shows precisely the type of “extreme government wrongdoing”—here, misconduct

that threatens the separation of powers and the very foundations of American democracy—

concerning the subject matter of the records at issue in this case that prevents a finding that the

relevant documents are properly privileged. Nat’l Whistleblower Ctr., 903 F. Supp. 2d at 68.

Deliberations that are not part of a “legitimate governmental process”—like those which concern

“using a government agency to deliberately harass an opposition political party”—cannot be

shielded from disclosure by the deliberative process privilege. Tax Reform Research Grp., 419 F.

Supp. at 426. In light of the substantial reason to believe that the withheld materials relate to this

governmental misconduct, Defendants have failed to meet their burden of demonstrating that


Singer-Emery, Margaret Taylor & Jack Goldsmith, More on the Role of OMB in Withholding
Ukrainian Aid, Lawfare (Oct. 23, 2019, 2:39 PM), https://bit.ly/37tQhbS; Sam Berger, Trump’s
Hold on Ukraine Military Aid Was Illegal, Just Security, Nov. 26, 2019,
https://bit.ly/2OSwKM3.
15 See The Trump-Ukraine Impeachment Inquiry Report at 127–39, H.R. Permanent Select
Comm. on Intelligence, Dec. 2019, https://bit.ly/2w9OxYn (summarizing testimony of
Ambassadors Gordon Sondland, Bill Taylor, Kurt Volker, and other officials supporting the
finding that releasing the hold on assistance appropriated to aid Ukraine was conditioned on
Ukraine announcing or undertaking an investigation of former Vice President Biden and his son).


                                                  19
       Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 27 of 33



communications surrounding that misconduct are properly privileged and exempt from

disclosure.16 Moreover, even if there were some technical view in which portions of these

records were properly privileged, Defendants also have not adequately made the independent and

required showing that withholding the redacted information is necessary because of a foreseeable

harm to an interest protected by an exemption, see 5 U.S.C. § 552(8)(A)(i)(I). In light of the

evidence of misconduct, there is no—and logically can be no—foreseeable harm from the

disclosure of evidence of governmental wrongdoing to the interest of the deliberative process

privilege in protecting candor in legitimate decisionmaking processes. Given that there is reason

to believe that disclosing the redacted material would shed light on unlawful actions and

governmental misconduct with respect to Defendants’ unlawful actions to withhold assistance

Congress appropriated to aid Ukraine as part of a scheme to coerce Ukraine to investigate one of

the President’s political rivals, records containing deliberations concerning those actions are not

properly subject to the deliberative process privilege. 17




16It is the government’s burden to prove the applicability of all FOIA exemption claims it
asserts. Maydak v. U.S. Dep’t of Justice, 218 F.3d 760, 764 (D.C. Cir. 2000). Although the
government may not generally have to prove in the first instance that all documents over which it
asserts the deliberative process privilege do not concern government misconduct, in the face of
substantial evidence of such misconduct the government must provide evidence of the absence of
such wrongdoing to meet its burden. Cf. Judicial Watch of Fla., Inc. v. U.S. Dep’t of Justice, 102
F. Supp. 2d 6, 15 (D.D.C. 2000) (finding that the government was not required to show the
absence of misconduct “in the first instance” where the FOIA requester “failed to provide an
adequate basis for believing” misconduct occurred).
17 Between the GAO’s formal finding of unlawful acts and the evidence produced in
congressional inquiries that these unlawful acts were part of a broader, improper scheme to use
official governmental acts to coerce Ukraine to investigate one of the President’s political rivals,
there is undoubtedly sufficient prima facie evidence the records relate to governmental conduct
to shift the burden to Defendants to demonstrate that the records do not, in fact, relate to
misconduct. Moreover, even if Defendants dispute GAO’s formal finding that the agencies’
actions unlawfully violated the Impoundment Control Act of 1974, the question of whether the
delays in funding were unlawful is a legal question appropriate for resolution by the courts.
Anything less would limit the misconduct exception to cases in which the executive branch


                                                  20
       Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 28 of 33



IV.    The Presidential Communications Privilege Should Not Reach Communications
       Concerning Government Misconduct, Particularly Where the President
       Participated in or Directed That Misconduct.

       For similar reasons, the presidential communications privilege should be construed not to

reach communications regarding misconduct or unlawful governmental conduct, at least where

there is reason to believe the president is directly involved in that misconduct or unlawful act.

Courts have not ruled directly on whether the government misconduct exception applies to the

presidential communications privilege. However, that privilege exists for purposes that are

nearly identical to the deliberative process privilege: to ensure “the President’s access to honest

and informed advice and his ability to explore possible policy options privately” in the service of

“presidential decisionmaking.” In re Sealed Case, 121 F.3d at 751. The policy interest in

protecting presidential decisionmaking upon which the privilege rests does not extend to

presidential decisions to engage in governmental misconduct or to direct government actors to

violate the law. Just as the deliberative process privilege cannot be invoked to prevent disclosure

of deliberations that were not “part of any proper governmental process,” Tax Reform Research

Group, 419 F. Supp. at 426, the presidential communications privilege should not shield

documents from disclosure that were not part of a legitimate “presidential decisionmaking”

process.

       Amici acknowledge that the court in In re Sealed Case reasoned that separation of powers

concerns should prevent the courts or Congress from easily negating the constitutionally based

presidential communications privilege, 121 F.3d at 745, and stated in dicta that overcoming the

privilege “seemingly” requires a showing of need, id. at 746. But the facts at issue in that case




agrees it has transgressed, a standard that would be rarely met and could be easily circumvented
by minimal protestations of innocence in the face of substantial independent evidence.


                                                 21
       Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 29 of 33



differ materially from the facts here. In re Sealed Case involved allegations of misconduct by a

senior administration official, former Secretary of Agriculture Mike Espy, but there were no

allegations that the President was himself implicated in any way in the alleged wrongdoing. Id.

at 734–35. The court consequently expressed concern about the president’s ability to receive

frank advice and accurate information concerning his subordinates’ misconduct in order to take

action to remediate that conduct, particularly through the appointment and removal power and

the duty to take care that the laws are faithfully executed. Id. at 753–54.

       These concerns do not apply where, as here, there is substantial evidence that the

President himself was directly and personally involved in governmental misconduct. In cases

where the president has personally participated in, or even directed, the relevant government

misconduct, the separation of powers concerns the Circuit expressed in In re Sealed case simply

do not apply with any logical force. Here, witnesses in the congressional impeachment inquiry

have provided evidence that the President himself, in order to secure an announcement of an

investigation of one of his political opponents, directed that OMB improperly withhold aid that

Congress appropriated to assist Ukraine. See The Trump-Ukraine Impeachment Inquiry Report

at 127–39, H.R. Permanent Select Comm. on Intelligence, Dec. 2019, https://bit.ly/2w9OxYn.

Defendants have asserted that the presidential communications privilege (in conjunction with the

deliberative process privilege) prevents a number of the records at issue—records concerning the

withholding of assistance to Ukraine—from being disclosed. But applying the presidential

communications privilege to shield the communications of the President or his senior advisors

concerning the relevant misconduct here—unlike in In re Sealed Case—would not protect any

legitimate presidential decisionmaking process or serve the interests of ensuring that the

president is able to consider frank advice regarding how best to take care that the laws are




                                                 22
       Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 30 of 33



faithfully executed or whether to remove officials who may have acted unlawfully. Instead the

privilege, in the absence of applying a misconduct exception, would merely operate to shield the

President’s own wrongdoing from disclosure. And, as above, even if the privilege technically

applied, Defendants have failed to make the independent and necessary showing that disclosing

the information would cause a foreseeable harm to an interest protected by the exemption, as the

presidential communications privilege exists to protect the candor of legitimate presidential

deliberations, not to conceal evidence of presidential wrongdoing. See 5 U.S.C. § 552(8)(A)(i)(I).

V.     Atypical Privilege Claims Over Small Numbers of Documents Warrant In Camera
       Review.

       In camera review is particularly appropriate in FOIA cases where, as here, an agency

makes an atypical privilege claim over a small number of records. FOIA mandates that a “district

court must ‘determine the matter de novo’ and ‘may examine the contents of such agency records

in camera....’” Carter v. U.S. Dep’t of Commerce, 830 F.2d 388, 392 (D.C. Cir. 1987) (emphasis

in original) (citing 5 U.S.C. § 552(a)(4)(B). The “decision to conduct an in camera review is

committed to the ‘broad discretion of the trial court judge.’” Quiñon v. FBI, 86 F.3d 1222, 1227

(D.C. Cir. 1996) (quoting Lam Lek Chong v. DEA, 929 F.2d 729, 735 (D.C. Cir. 1991); see also

id. (“While in camera examination need not be automatic, in many situations it will plainly be

necessary and appropriate.”) (quoting S. Conf. Rep. No. 1200, 93d Cong. 2d Sess. 9

(1974), reprinted in 1974 U.S.C.C.A.N. 6267, 6287). The D.C. Circuit has explained that, “[t]he

ultimate criterion” for a court to decide whether to conduct in camera review is “[w]hether the

district judge believes that in camera inspection is needed in order to make a responsible de novo

determination on the claims of exemption.” Carter, 830 F.2d at 392 (citing Ray v. Turner, 587

F.2d 1187, 1195 (D.C. Cir. 1978)). In camera review is “particularly appropriate” when (1) “the

agency affidavits are insufficiently detailed to permit meaningful review of exemption claims or



                                                23
       Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 31 of 33



there is evidence of bad faith on the part of the agency,” (2) “the number of the withheld

documents” is low, and (3) “the dispute turns on the contents of the withheld documents, and not

the parties’ interpretations of those documents.” Quiñon, 86 F.3d at 1228 (internal citations

omitted).

       The posture of this case militates in favor of in camera review. First, the number of

documents is relatively few. Second, Defendants have raised privileges in several atypical ways,

with only vague explanations to justify their assertions, leaving Plaintiff and the Court with

asymmetrical information about the underlying information, and making it unlikely the Court

can reach a “responsible de novo determination on the claims of exemption” without further

information. Carter, 830 F.2d at 392. Specifically, Defendants claimed the presidential

communications privilege over internal agency records and OMB communications with DoD

that did not include a covered White House official.18 And unredacted portions of the records

over which Defendants invoke the deliberative process privilege strongly suggest that the

redacted information is post-decisional. Third, there are, at a minimum, significant questions

about whether the redacted information relates to misconduct or an unlawful act. Finally, public

reports by individuals who have reviewed unredacted versions of the records in question have

indicated that the redactions appear to be improper and that information was withheld to conceal

embarrassing facts—suggesting reason to be concerned about “bad faith on the part of the



18Courts in this district have reviewed records in camera in deciding whether agencies properly
asserted the presidential communications privilege. See, e.g. Judicial Watch I, 365 F.3d at 1115
(discussing district court’s in camera review); Ctr. for Effective Gov’t, 7 F. Supp. 3d at 19;
Judicial Watch, Inc. v. U.S. Dep’t of State, No. 13-CV-772 (CKK), 2019 WL 4228341, at *2
(D.D.C. Sept. 5, 2019). For “[t]he very reason that presidential communications deserve special
protection, namely the President’s unique powers and profound responsibilities, is
simultaneously the very reason why securing as much public knowledge of presidential actions
as is consistent with the needs of governing is of paramount importance.” Ctr. for Effective
Gov’t, 7 F. Supp. 3d at 24 (citing In re Sealed Case, 121 F.3d at 749).


                                                24
       Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 32 of 33



agency.” See Kate Brannen, Exclusive: Unredacted Ukraine Documents Reveal Extent of

Pentagon’s Legal Concerns, Just Security, Jan. 2, 2020, https://bit.ly/2UOiLdT; see also Kate

Brannen (@K8brannen), TWITTER, (Jan. 28, 2020, 9:37 AM), https://bit.ly/2waBciu (“Having

viewed unredacted copies of the emails, I can report that several redactions merely hide

embarrassing details . . .”).

        Collectively these facts indicate in camera review is appropriate here.

                                         CONCLUSION

        The overbroad understanding of the deliberative process and presidential

communications privileges advanced by Defendants here would have wide-ranging and

deleterious consequences for governmental transparency and accountability. Expanding these

narrowly drawn privileges as Defendants propose would threaten to conceal or obscure broad

swathes of governmental decisions, actions, and the reasons for them from public scrutiny. FOIA

was designed “to pierce the veil of administrative secrecy and to open agency action to the light

of public scrutiny” and these purposes underscore the importance of careful assessment and

narrow construction of exemptions to meaningfully realize the statute’s strong presumption in

favor of disclosure. For these reasons, amici respectfully suggest that this Court should grant

Plaintiff’s cross-motion for summary judgment with regard to the withheld materials discussed

herein and deny Defendants’ motion for summary judgment.




                                                25
      Case 1:19-cv-03265-CKK Document 25-1 Filed 02/14/20 Page 33 of 33



Dated: February 14, 2020                 Respectfully submitted,

                                         /s/ Austin R. Evers
                                         Austin R. Evers
                                         D.C. Bar No. 1006999
                                         Christine Monahan
                                         D.C. Bar No. 1035590
                                         Daniel A. McGrath
                                         D.C. Bar No. 1531723
                                         AMERICAN OVERSIGHT
                                         1030 15th Street NW, B255
                                         Washington, DC 20005
                                         (202) 869-5246
                                         austin.evers@americanoversight.org
                                         christine.monahan@americanoversight.org
                                         daniel.mcgrath@americanoversight.org

                                         Sean A. Lev, D.C. Bar No. 449936
                                         Nitin Shah, D.C. Bar No. 156035
                                         DEMOCRACY FORWARD
                                         FOUNDATION
                                         1333 H Street NW, 11th Floor
                                         Washington, DC 20005
                                         (202) 448-9090
                                         slev@democracyforward.org
                                         nshah@democracyforward.org

                                         Counsel for Amici Curiae
